OFFICE   OF THE   A~ORNEY     GENERAL   OF TEXAS

                     AUSTIN




                                           I
            '2. If quo8tlaJ HO. 1 la uuvomd      'IO,' tan,
     ln l   mto w luo ho a a tr a bo y
                                     ttb la b o w4 o f tr lm-
     two,    8t vhlsh tlmo such It68k holder ir preold-
     4,     Md thrw trwtow     tot0 'lo,' ud   thmo    true
     to o a r o te‘x.0fw luo haontwat, so d th a n
                                                 ii
     lald p r o sldlm@
                     o ffla wa uto th a de01   to t0in
     fa wlro f t& wa tr wt vlthth la oorporat
                                           dL”ii
                                              o n,lr
     suo ho o ntmt wlldt”




            “‘008truta lJJtholr MtM       ml8JJlatodto        la-




    k,a.idawtoa&Ihemyaotb8iailueaaedbftln
     into r wt, wa h l oentwot a0 wdo 18 r~olatlve cu
    the lpl.rltaEdbtter Of otm ln,arkdls a@lamt
    ~plbll0polloy.*
            VodowtbnwtbfulltaatakPwetu.                    Inoonua-
tloafiththt3Qumtlona pa&klntha       letter       ariql3,       x342,
you rt0to th0t tb board Nmbnr %vJJa no rtook       or l4ltorort   b
th a lto r a 0
             l,p lma o f b Julusr .’
                                   ua k llo n th 8tzn OmneQ,
t1oa*1ththem0 qwatluM Joowaltto kaouullotherthe n~tlon-
       wanthotru0twadthoovnwofthebu85.MuoIl~
          vltla twlwh    Oa o tr M ~.sla o o y o udo Jmta dr la ua
                                                                e
to th eo o a tr wy,
                  vo a r e     ued to a 0mmoln m0Mot1on ulth
y o urg w8tlo lwo f m y l3th     t th etrwtoo    r wo Lve8no lw-
lio n,
     b o luu,
           00
            a ny
               o th m
                    ior R o r Oo8@uJm8tl~,            up d
                                                         b u no
p o o unlwylJAtwo r t
                    u h a tmo voin
                                 r th B oontrwt, ta mm y la h
lntwoot, llthw dlwa t o r lmdlr wt,UedA r o ndw th a ooJJtr8at
-Q21.    Yo mustaloo us-     ln oonnootlonwith mob quomtlonr,
tat the trurteola net an offloer of tho b uo la eu
                                                 lotabllah-
ment    0~06   by his father or iathor-in-lov.
          me Pelat1om0hlpitolm la aot ruSZlolentto iavali-
data the ooatreot. Thoroloro, ln vlov or tbborut0 bororo us
aactcha ruounpthru wo!woamdo, pauu                roopectfall~84vised
chat tho board of truot.uoouy ontoe into a ccntractfor rohool
rterlola vtth tbr father or i8ther-la-law           of on0 of tlw true-
t800 tr lo a htmt00h u DO          UJllwy kltoreot,      olthm alreot-
lyor MAreot~,latha           ooar sot, 8ad:hio l8true wen though
the trustee10 u euplm          intb bus&em lotabli-                owned
w  RIO sww     OF r8aJai-br.          ckppiniarrMO. O-2856.




hwo anawred thb pwmtloa In the no&ire,             the moomA *turn-
tiara   00ba   in your lotcor of nay l&h    do00 not aall for on
mover.
               u~Tl8&to8siplml&tlmcthinOpFPi~~~o1J
Umltod to th etr o tlltu8tlodlo
                             a  o lo a la
                                       o dy o urlOtto Pa ndto
th oueuaptlona      m& o .

                                                 V-Y *e     P -0
                                         A%TWEYOI3pEkAL~~